Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22.24, 27, and  37  are objected to because of the following informalities:  the last limitations of claims 22 and 24 recites the limitation “ the head potion “ which appears to be a misspelling which has been interpreted as “ the handle portion” and the last limitation of the claims 27 and 37 recites “ the another replaceable head portion is configured” which fails to point out what the another replaceable head is configured to or for examiner has interpreted the limitations of claims 27 and 37 as the another replaceable head portion is capable of being used.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halberstadt, US3369265
Regarding claims 21-22 and 33, Halberstadt discloses a replaceable head portion (top portion of element 18 with the brush portion, Fig 1);a handle portion (The handle portion of element 10, Fig 1); and a locking mechanism (a  locking mechanism shown in Fig 1)including a receiving opening disposed within a housing of the replaceable head portion (opening 22 on the bottom portion of the head portion which has been interpreted as the housing, Fig 1) and a protruding portion disposed at a  top of the handle portion (portion 8 disposed at a top of the handle portion 10, Fig 1), the receiving portion receives the protruding portion to detachably click-lock the replaceable head portion to the handle portion. (by means of lugs 16, Fig 1) and  the locking mechanism includes at least one indentation (or (ribs 16 and indentations 30, Fig 2)  the receiving portion receives the protruding portion to detachably snap fit the replaceable head portion to the handle portion by using the at least one post to engage the at least one recess. (Fig 2)
Regarding claims 23 and 34, Halberstadt discloses each and every limitation set forth in claim 22. Furthermore, Halberstadt discloses the locking mechanism prevents rotation of the replaceable head portion about the handle portion when the replaceable head portion is locked to the handle portion. (The locking mechanism disclosed by Halberstadt is capable of preventing rotation of the replaceable head portion about the handle portion when locked, Fig 2 )
Regarding claim 24, Halberstadt discloses each and every limitation set forth in claim 21. Furthermore, Halberstadt discloses the locking mechanism includes at least one post and a corresponding at least one recess, the at least one post engages the at least one recess when the receiving portion receives the protruding portion to detachably click-lock the replaceable head portion to the handle portion.  (at least one post 16 and at least one recess 30, Fig 2)
Regarding claims 25 and 35, Halberstadt discloses each and every limitation set forth in claim 21. Furthermore, Halberstadt discloses the protruding portion includes a guiding feature configured to guide the protruding portion into the receiving opening for locking. (portions 16 have been interpreted as guiding features which guide the user to correctly position the replaceable head , Fig 1)
Regarding claims 26 and 36, Halberstadt discloses each and every limitation set forth in claim 21. Furthermore, Halberstadt discloses the toothbrush is a manual toothbrush(when the electric motor of the electric toothbrush is not operating the toothbrush becomes a manual toothbrush )
Regarding claims 27 and 37, Halberstadt discloses each and every limitation set forth in claim 21. Furthermore, Halberstadt discloses the replaceable head portion is configured to be replaceable with (inherently the replaceable head portion can be replaced with another head portion)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30-32, 38, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt, US3369265 in view of McNab, US1899242
Regarding claims 28 and 38, Halberstadt discloses each and every limitation set forth in claim 21. Furthermore, Halberstadt discloses the handle portion includes a skin portion configured to fit over the handle portion. 
McNab teaches a skin 14 over the handle portion of a toothbrush. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified handle portion disclosed by Halberstadt to have further incorporated a skin portion as taught by McNab in order to provide an increased grip of the handle portion for the user and furthermore provide a suction cup attachment for sanitary storage of the tooth brush. 
Regarding claims 30-32 and 40-42,  Halberstadt discloses each and every limitation set forth in claim 21. Furthermore, Halberstadt discloses the handle portion includes a mounting surface for mounting the toothbrush to a surface exterior to the toothbrush and wherein the surface is a vertical surface or using the mounting surface , the toothbrush is removed from the exterior surface and mounted to another surface exterior to the toothbrush.  
McNab teaches a skin 14 over the handle portion of a toothbrush having a mounting surface for mounting the toothbrush to a surface exterior to the toothbrush . (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified handle portion disclosed by Halberstadt to have further incorporated a mounting  portion as taught by McNab in order to provide a suction cup attachment for sanitary storage of the tooth brush. 
Wherein the mounting surface disclosed by Halberstadt in view of McNab would be capable of being removed from the exterior surface and mounted to another exterior surface.
Claims 29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halberstadt, US3369265 in view of McNab, US1899242 and further in view of Hayman, US2009081610.
Regarding claims 29 and 39, Halberstadt in view of McNab discloses each and every limitation set forth in claim 28. Furthermore, Halberstadt discloses upon locking the replaceable head portion and the handle portion using the locking mechanism, an outer surface of the replaceable head portion is flush with an outer surface of the skin portion. 
Hayman teaches an oral care appliance having a handle portion 100 and a tooth brush head portion 300 wherein the handle portion is covered by a sleeve 200 wherein in the locked position a portion of the sleeve is flush with a portion of the toothbrush head. (Figs 1-1a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the skin and the head portion disclosed by Halberstadt in view of McNab to have further incorporated a skin that would be flush with the head portion as taught by Hayman in order to provide an aesthetically pleasing toothbrush which would also be easier to handle . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723